Citation Nr: 1711918	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-22 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served in active duty in the United States Army from June 1972 to April 1981.  

This matter is on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
	
This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDING OF FACT

The competent evidence of record does not show that the Veteran's current psychiatric disorders are related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Veteran has been provided with VA examinations.  Upon review of these examination reports, however, the Board observes that while the reports contained conclusions and data, they did not contain a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examination reports are therefore not adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2  (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

For that reason, however, this appeal was remanded by the Board in February 2015.  The Board is satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was sent a notice requesting the names, addresses, approximate dates of treatment and phone numbers for any private providers treating him for depression and anxiety.  The necessary records were obtained in compliance with the Remand instruction.  Further, the RO reviewed the claims and the notes from the Kansas City VAMC and considered the necessity of obtaining a new VA examination.    

After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case most recently in April 2015.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.  The Board may adjudicate the claim on the remaining evidence of record.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder to include chronic depression and anxiety.  Specifically, he claims in his Notice of Disagreement that the consult for depression he received in service at Nellingen Barracks, Stuttgart, Germany in 1977 establishes a nexus between his current symptoms and his time in the military.  He has not claimed entitlement to any sort of posttraumatic stress disorder, nor does the evidence indicate that this specific disorder has ever been diagnosed.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2014).

In this case, after reviewing all evidence currently of record, the Board determines that service connection for an acquired psychiatric disorder is not warranted because the evidence of record does not show that the Veteran's diagnoses of depression and anxiety are related to service. 

The Veteran's service treatment records do not reflect a diagnosis of depression.  A record dated February 1977 notes that the Veteran was in a car accident following a vehement argument with his son which was very upsetting to the Veteran and was referred for a one-time psychiatric consultation for adverse psychiatric symptoms, with no firm diagnosis.  The Veteran's February 1981 separation exam reflects no psychiatric distress or disorder.  None of these records refer to an in-service diagnosis of depression during active service.  The first indication of psychiatric diagnosis was not until March 1992, when a private psychologist wrote to a private psychiatrist discussing the Veteran's depressive symptoms.  This is the first indication of record that Veteran was treated for psychiatric symptoms. 

The Veteran separated from service in 1981.  The first indication of psychiatric symptoms was eleven years after service.  Therefore, a continuity of symptoms is not established based on the clinical evidence of record. 

The Board has considered the assertions made by the Veteran relating to his acquired psychiatric disorder and finds them credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering whether a statement is credible, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, while the Veteran's statements are competent, the Board finds that such statements alone are sufficient for service-connection to be granted solely on this basis.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering whether a statement is credible, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Specifically, in addition to the fact that the Veteran did not submit a claim for benefits for many years after service, the Board notes that he submitted a claim for benefits in 1984, but did not mention psychiatric symptoms at that time.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to other disorders, but made no reference to his psychiatric symptoms weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had psychiatric symptoms at that time, as he now claims, there seems to be no reason why he would not have identified them at that time.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Despite the lack of continuous symptoms, service connection may still be warranted if the evidence otherwise indicates a relationship between his current disorder and his active duty service.  However, there is no medical nexus between the Veteran's active duty and current diagnosis, as outlined in the Board's February 2015 remand.  The treatment notes provided at the Veteran's request and in accordance with the remand, make diagnoses of depression and anxiety.  However, none of them link the Veteran's current psychiatric disorder with his service.  

Moreover, an April 2012 VA examination stated that the claimed condition was less likely than not incurred or caused by the claimed in-service event.  In providing this examination, the examiner reflected that the Veteran's in-service symptoms appeared to be an "acute psychosocial stressor" rather than an indication of a more chronic disorder.  The examiner also noted that the Veteran's anxiety symptoms appeared to be triggered by psychosocial stressors, rather than (it can be inferred) a more chronic disorder.  

The Board finds that this well-reasoned examination was adequate for evaluation purposes.  The examiner directly examined the Veteran, reviewed the claims file, and there is no indication that the examiners was not fully aware of the Veteran's past or that she misstated any material fact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Veteran has submitted no clinical evidence rebutting the VA examiner's opinion.  

The Board has considered the statements made by the Veteran regarding his psychiatric disorders.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of depression, anxiety, or any other psychiatric disorder.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  In addition, a qualified medical opinion is required to link the Veteran's current symptoms to his time in service.  Therefore, the Veteran's statement of his belief that his depression and anxiety are related to his time in service, especially his car accident in 1977, is found to lack competency. 

Unfortunately, based on the evidence of record, the Veteran's claim must be denied.  

  
ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, is denied.
 



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


